Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claim 3 has been renumbered as claim 2
Claim 6 - 9  has been renumbered as claims 3 - 6
Claim 11 has been renumbered as claim 7
Claim 13 has been renumbered as claim 8
Claim 16 - 19  has been renumbered as claims 9 - 12

Response to Amendment
Applicant’s amendment filed 8/27/2021 has been fully considered and as a result claims 1, 3, 6 – 9, 11, 13, 16 - 19 are now allowed.
-
Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 8/27/2021, page 8, 4th last paragraph), Applicant merged objected/allowed claims 5, 10, 15 (CLM 4/17/2020) into their respective independent claims. The prior art did not discloses the limitations of the above claims.

Claims 1, 3, 6 – 9, 11, 13, 16 - 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIEH M. FAN can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adolf  DSouza
Primary Examiner
Art Unit 2632


/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632